          Case 1:17-cr-00563-ER Document 17 Filed 01/30/20 Page 1 of 11
                                                      U.S. Department of Justice            Page 1
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      January 30, 2020

BY ECF

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Louis Martin Blazer, a/k/a “Marty,”
               17 Cr. 563 (ER)

Dear Judge Ramos:

         The Government respectfully submits this letter to advise the Court of pertinent facts
concerning the assistance the above-captioned defendant, Louis Martin Blazer, a/k/a “Marty,” has
provided to the Government in the investigation of corruption in college basketball that led to the
conviction of ten individuals, including several NCAA Division 1 college basketball coaches. In
light of these facts, and assuming that Blazer complies with the terms of his cooperation agreement
and commits no additional crimes before sentencing, the Government intends to move at
sentencing, pursuant to Section 5K1.1 of the U.S. Sentencing Guidelines and Section 3553(e) of
Title 18, United States Code, that the Court sentence Blazer in light of the factors set forth in
Section 5K1.1(a)(1)-(5) of the Guidelines. Blazer is scheduled to be sentenced on February 6,
2020, at 10:00 a.m.

                                 Blazer’s Personal Background

        Blazer graduated from Carnegie Mellon University in 1992 with a degree in industrial
management. Following college, Blazer worked for several finance firms, including Morgan
Stanley and Salomon Smith Barney, before starting his own firms, as described in detail below.
Blazer is married, has three kids, and lives in Pittsburgh, Pennsylvania.

                               The Underlying Criminal Conduct

        On September 15, 2017, Blazer pleaded guilty to a five-count Information charging him in
two separate criminal schemes: (i) the misappropriation of client funds while serving as a
registered investment advisor; and (ii) the defrauding of various universities by bribing student-
athletes at those universities to retain Blazer as a financial advisor or business manager. Given the
Court’s familiarity with the record in this case, and in particular with Blazer’s criminal conduct
based on his extensive trial testimony, the Government has briefly summarized Blazer’s conduct
below.
            Case 1:17-cr-00563-ER Document 17 Filed 01/30/20 Page 2 of 11
                                                                                             Page 2



I.     Blazer’s Misappropriation of Client Funds

       1.    Blazer’s Entities

        In 2008, Blazer founded Blazer Advisors and Blazer Capital, both based in Pittsburgh,
Pennsylvania. Blazer Capital described itself as a “premier” personal services advisory firm that
specialized in catering to the needs of professional athletes, entertainers, and high net worth
individuals and families. Blazer Capital was retained by its clients to perform such functions as
paying their bills and managing other aspects of their personal lives and financial commitments,
including assisting in paying their taxes and developing and managing personal budgets. Blazer
Advisors was an affiliated registered investment advisory firm that performed traditional
investment management functions for certain Blazer Capital clients. For example, Blazer Advisors
advised clients concerning investment opportunities in traditional investments like whole life
insurance policies, as well as non-traditional investments such as film production or other business
opportunities. Among Blazer’s clients were several professional football players.

       In late 2011, Blazer formed Princeton-Blazer, a joint venture with Princeton Group.
Princeton-Blazer was a registered investment adviser that advised over a dozen clients and had
millions in assets under management on a discretionary basis. The vast majority of Blazer’s
advisory clients at Blazer Advisors transitioned to become clients of Princeton-Blazer. As
described below, when Blazer’s misconduct came to light, he was forced to forfeit his interest in
and role at Princeton-Blazer.

       2. Blazer’s Misappropriations

        In or around 2009, Blazer agreed to raise funds for a movie entitled “Mafia the Movie”
(hereinafter, “Mafia”). Blazer agreed to solicit these funds after one of his business partners
introduced him to an actor and producer (“Producer-1”), who were planning to produce Mafia. At
around the same time, he also agreed to attempt to raise money for “Sibling,” another Producer-1
movie project. Although Blazer hoped to be able to raise at least $1 million for the films, he was
not able to raise the full amount and ultimately misappropriated funds to cover the balance.

        As part of his efforts to raise money for Mafia and Sibling, in approximately the fall of
2010, Blazer approached one of his clients, Client-1, about investing in movies. According to
Client-1, he had no interest in such investments and turned Blazer down. According to Blazer,
Client-1 gave him permission to invest $100,000 in the Mafia movie. Although Blazer believes
he had authorization to invest $100,000, he intentionally invested far more without Client-1’s
permission. Specifically, from October 1, 2010 to December 29, 2010, Blazer caused five transfers
totaling $450,000 to be made from Client-1’s personal brokerage account to a bank account in
Mafia’s name. Blazer caused an additional $100,000 transfer from Client-1’s personal brokerage
account to a bank account in Sibling’s name. Blazer had access to Client-1’s accounts by virtue
of his role as Client-1’s financial advisor. To effect the transfers, Blazer used a copy of Client-1’s
signature to create forged documents that convinced Client-1’s brokerage firm that Client-1 had
authorized the withdrawals.
          Case 1:17-cr-00563-ER Document 17 Filed 01/30/20 Page 3 of 11
                                                                                           Page 3


        Almost two years after Blazer invested Client-1’s funds in the movie projects, Client-1
asked questions that led him to discover that Blazer had misappropriated his funds. According to
Client-1, in summer 2012, he was reviewing his financial portfolio using a computer program that
Blazer Capital provided. During his review, Client-1 noticed a $100,000 notation in his portfolio
related to Mafia. Client-1 questioned an attorney who worked for Blazer and Blazer Capital
(“Attorney-1”), about the notation, indicating to Attorney-1 that he had never authorized any
investment in Mafia. Attorney-1 informed Client-1 that his portfolio actually contained a $450,000
investment in Mafia and a $100,000 investment in Sibling. According to Blazer, Client-1 knew
that $100,000 of his money had been invested in the Mafia project, but did not know that an
additional $450,000 of his money had been invested in the Mafia and Sibling movies. Blazer
claims Client-1 learned that $450,000 of his money had been used to invest in the Mafia and
Sibling movies after talking with Attorney-1 about liquidating his $100,000 investment in Mafia.
At any rate, after learning about the investments, Client-1 became upset and, through his agent,
demanded that Blazer return all of his money. He also took steps to end his advisory relationship
with Blazer and his companies. After Blazer initially was unable to pay, Client-1 threatened to
take legal action against Blazer unless he was repaid by November 2012.

        To repay Client-1, Blazer misappropriated the assets of another advisory client, Client-2.
By virtue of his advisory relationship with Client-2, Blazer had access to a brokerage account and
two bank accounts of Client-2’s. On November 20 and 21, 2012, Blazer used his access to the
Client-2 accounts to cause three transfers of $200,000 each, totaling $600,000, from Client-2’s
accounts to a Blazer Capital account. In one instance, Blazer had a durable power of attorney over
the account. In the other two instances, Blazer forged Client-2’s signature on documents
authorizing the transfers. Blazer then caused $550,000 of these funds to be wired from the Blazer
Capital account to Client-1, thus returning Client-1’s unauthorized investments in Mafia and
Sibling. Blazer wired the remaining $50,000 that he obtained from Client-2’s accounts to a country
music management company associated with a country music artist (“Music Management
Company-1”). The country music artist associated with Music Management Company-1
(“Country Artist-1”) had previously asked Blazer to help Country Artist-1 raise $100,000 for
Country Artist-1’s record label in exchange for Country Artist-1 referring some of Country Artist-
1’s music artists to Blazer. Later, on January 4, 2013, Blazer arranged for an additional $50,000
transfer from a Client-2 bank account to Music Management Company-1. Thus, in late 2012 and
early 2013, Blazer transferred a total of $650,000 from Client-2’s accounts to fund Blazer’s various
movie and music ventures.

        Client-2 did not authorize the transfers from his accounts. In interviews with the SEC,
Client-2 stated that he never authorized Blazer to make any investments on his behalf in Mafia and
did not agree to purchase Client-1’s interests in the movies. Client-2 also never authorized any
investment in Music Management Company-1. Client-2 did not become aware of the transfers
until he was contacted by the SEC in fall 2013. Client-2 stated that he did not sign any of the
documents authorizing the transfers, nor did he recall ever signing a power of attorney giving
Blazer control over one of his bank accounts. Client-2 terminated his relationship with Blazer
shortly after his interview with the SEC.

       3. Blazer’s Lies to the SEC
          Case 1:17-cr-00563-ER Document 17 Filed 01/30/20 Page 4 of 11
                                                                                             Page 4


      The SEC conducted an examination of Princeton Group and Princeton-Blazer in July 2013.
When confronted by SEC exam staff about the suspicious transfers, Blazer told a series of lies.

         Blazer provided false information to the SEC in three different ways. First, in an interview
with the SEC exam staff, Blazer claimed that Client-2 had authorized the transfers to Client-1.
Second, after the interview, he worked with Princeton-Blazer’s chief compliance officer (“CCO”)
to prepare a written submission, which was provided to the SEC (the “SEC Submission”).
Although the SEC Submission ultimately was signed by the CCO, the email evidence indicates
that it was drafted by Blazer. The SEC Submission falsely suggested that Client-1 and Client-2
authorized the transactions and provided a false narrative of what led to the transaction between
Client-1 and Client-2. The letter claimed, among other things, that in 2012, Client-1 “was seeking
to create liquidity for several of his projects and decided to sell his investment in two films (Mafia
and Sibling)” and that Client-2 “agreed to purchase Client-1’s interest in the two films for $550,000
paid via two separate wires” through Blazer Capital. The letter also claimed that he and Client-2
“discussed both the pros and cons of investing in alternative investments” and agreed that “this
was a relatively small portion of his entire net worth so the risk of this investment to his overall
net worth was not material.” Finally, the letter also claimed that Client-2 agreed to invest $50,000
into Music Management Company-1. Third, along with his oral and written misstatements, Blazer
created a series of documents designed to mislead the SEC exam staff into believing that he had
at least attempted to document the investments of Client-1 and then Client-2 in Mafia, Sibling, and
Music Management Company-1.                These included purported unsigned deal documents
memorializing Client-2’s purchase of Client-1’s interest in Mafia and Sibling. In addition to those
purported documents, Blazer manufactured an unsigned agreement between Client-2 and Music
Management Company-1 that tracked the form of the executed Blazer-Music Management
Company-1 agreement produced to the SEC. From the documents, it appears that Blazer merely
took the agreement he executed with Music Management Company-1, substituted Client-2 for
himself, and provided the falsely created document to the SEC exam staff.

   4. Blazer’s Admissions

        Blazer initially agreed to appear for a joint proffer with the United States Attorney’s
Office for the Southern District of New York (the “USAO”) and the SEC in June
2014. At his initial proffer, Blazer admitted both to his misconduct with respect to the
misappropriation of client funds, and to paying college football players in order to induce them
to sign with his financial advisory firm when the player joined a professional league. Blazer’s
conduct with respect to bribing college football players was unknown to the Government at the
time and was not the subject of either the USAO’s or the SEC’s investigation into Blazer.

        With respect to the misappropriation of his clients’ funds, Blazer admitted the
misconduct initially identified by the SEC with respect to funds that Blazer managed on behalf
of Client-1 and Client-2. Blazer also identified for the SEC additional misappropriations he had
made from Client-2 and other advisory clients as a result of Blazer’s inability to raise sufficient
funds for Mafia and Sibling in 2010. In particular, he admitted to taking $450,000 from Client-1
without Client-1’s knowledge or approval for Mafia and Sibling. Client-1 claims that an
additional $100,000 was invested without his knowledge or approval, though Blazer maintains
that Client-1 authorized an initial investment of $100,000 for Mafia. Blazer also took steps to
           Case 1:17-cr-00563-ER Document 17 Filed 01/30/20 Page 5 of 11
                                                                                            Page 5


ensure that Client-1 could not see the full extent of his investments in Mafia and Sibling by
ensuring that Client-1’s entire $550,000 investment in Mafia and Sibling did not appear on a
software platform used by Blazer Capital clients to review their investment portfolio. Blazer
also admitted to misappropriating $650,000 from Client-2 in November 2012 and January 2013
to pay back Client-1 and to invest an additional $100,000 in Music Management Company-1.
He admitted that Client-2 was not aware of any of this, and that he forged certain documents to
cause money to be transferred from Client-2’s accounts. Finally, Blazer conceded that he had
lied to the SEC exam staff in his interview and in the SEC Submission he prepared on behalf of
Princeton-Blazer.

         In addition to the misappropriations from Client-1 and Client-2, Blazer acknowledged at
the initial proffer that prior to the November 2012 transfers from the Client-2 accounts, he had
misappropriated an additional $250,000 from Client-2 for Mafia in October 2011. He also
identified an additional $600,000 that he misappropriated from approximately 3 other clients for
Mafia. With respect to Sibling, in addition to the $100,000 that he took from Client-1 and
Client-2, Blazer admitted to misappropriating an additional $300,000 from three other clients.

      5. Blazer’s Loss Amount for Securities Fraud

       In total, Blazer misappropriated approximately $2.25 million from five advisory clients
for Mafia and Sibling and an additional $100,000 for Music Management Company-1. At times,
Blazer made distributions or returned some of the principal to clients. In addition to the return of
$550,000 to Client-1 (which came from Client-2), Blazer made additional distributions of
approximately $240,000 to other clients from in or about 2011 to in or about 2014. Accordingly,
Blazer’s net misappropriations amounted to approximately $1,560,000.

II.      Blazer’s Paying of College Athletes

        As noted earlier, during Blazer’s initial proffer with the USAO, and in subsequent
proffers, he informed the USAO that, from in or about 2000 to in or about 2013, Blazer made
payments to at least two dozen NCAA Division I college athletes in an effort to induce those
athletes to retain Blazer’s services if, and when, they became professional athletes. The amount
of money Blazer typically paid a player ranged from approximately a couple hundred dollars to
approximately twelve thousand dollars. In total, Blazer stated that he has paid at least $70,000 to
players 1 at the following universities: the University of Pittsburgh, Northwestern University, the
University of Alabama, Penn State University, the University of North Carolina, the University
of Michigan, and Notre Dame University. Several of those players ultimately retained Blazer’s
services.

        Blazer informed the USAO that he never paid a college coach, other than at the direction
of law enforcement as part of our investigation (as discussed further below). However, Blazer
stated that, on one occasion in or about 2009 or 2010, a coach at Penn State University (“Coach-
1”) sought Blazer’s assistance in making a payment to a player’s father. According to Blazer,

1
 Blazer believes he may have given money to a family member of a player on a handful of
occasions, but it was not his general practice to pay family members.
          Case 1:17-cr-00563-ER Document 17 Filed 01/30/20 Page 6 of 11
                                                                                            Page 6


Coach-1, then an assistant coach at Penn State University, set up a meeting between Blazer and
the father of a current Penn State University football player (“Father-1”). It was Blazer’s
understanding, based on conversations he had had with Coach-1, that Coach-1 wanted Father-1’s
son (“Player-1”) to play at Penn State University for another year, but Father-1 wanted his son to
leave school early and enter the National Football League (“NFL”) draft because Father-1 was
having some financial troubles and needed money. At the meeting, which took place at Coach-1’s
house, Father-1 indicated that he would let his son stay in school at Penn State in exchange for
$10,000. Blazer ultimately agreed to loan $10,000 to Father-1 (which he paid by check), but
Player-1 left school early anyway and entered the NFL draft. Blazer recalls that he later was paid
back his $10,000 by either Father-1 or Player-1. 2

                     Blazer’s Criminal History and Uncharged Conduct

        Prior to the instant offenses, Blazer had never been convicted of a crime. He has been
implicated – but not charged – in a state investigation into benefits provided by sports agents to
college football players. In particular, in or about 2013, an investigation by the North Carolina
Secretary of State’s office led to the arrest of a sports agent, a real estate agent, and others for
violating North Carolina’s Uniform Athlete Agents Act by providing certain football players at
the University of North Carolina with improper benefits. Several news articles relating to the
investigation identified Blazer as one of the agents who allegedly paid money to North Carolina
football players. In proffer sessions with the Government, Blazer admitted to paying several
football players at the University of North Carolina, including three players at the center of the
state investigation. Blazer informed the USAO that he was interviewed twice by the Secretary of
State’s office about their investigation, and that on both occasions he was truthful.

        In addition, in or about 2011, a former NFL client of Blazer’s (“Client-3”) filed a
complaint with the Financial Industry Regulatory Authority (“FINRA”) against Blazer and his
employer at the time, Smith Barney, claiming that they had mismanaged his funds. Blazer
claims that he never mismanaged Client-3’s funds, nor did he do anything improper with his
money. Blazer believes that Client-3’s complaint stems from the fact that Client-3 spent his
money recklessly, ultimately resulting in him losing much of his NFL earnings. Client-3 and
Smith Barney ultimately settled Client-3’s complaint for approximately $850,000.




2
  Blazer also recalled that Coach-1 set up meetings between him and multiple football players at
Penn State University, many of whom became Blazer’s clients when they entered professional
sports. Some of the meetings took place in the coach’s house and office. Blazer made payments
to at least three of the players Coach-1 helped him meet while those players were in college. Blazer
never paid Coach-1 any money for setting up meetings with players, but he did help him get a free
hotel room in Miami once or twice and helped him get a significant discount on a Sports Utility
Vehicle through a car dealership in Texas. Blazer told the car dealership that if they gave a
discount to Coach-1, Blazer would in turn send clients of his (specifically those Coach-1 helped
him retain) to the dealership to purchase cars.
          Case 1:17-cr-00563-ER Document 17 Filed 01/30/20 Page 7 of 11
                                                                                            Page 7


                                      Blazer’s Cooperation

        The Government’s investigation of corruption in college athletics began with Blazer’s
cooperation. When Blazer began proffering with the USAO in June 2014, he volunteered
information about his bribing of student-athletes and his knowledge of other corrupt financial
advisors and agents. Blazer also agreed, without having yet received a cooperation agreement, to
immediately begin making recordings against individuals believed to be engaged in, or willing to
engage in, corrupt behavior relating to college athletics. For the next three years, Blazer flew
around the country making countless recordings against various individuals. Blazer’s
interactions with those individuals ultimately helped provide support for at least ten T-III wiretap
authorization orders.

        Blazer’s efforts required a significant level of personal sacrifice. For example, for the
first two years of Blazer’s cooperation, Blazer paid for his own travel expenses himself even
when the travel was entirely related to law enforcement operations in which Blazer was
participating. Also, at various points, Blazer’s cooperation was extremely time consuming, as
Blazer had to be in contact with potential targets on almost a daily basis. Blazer also traveled
extensively as part of his cooperation, making recordings in New York, South Carolina, Georgia,
Alabama, Nevada, Florida, and West Virginia. Blazer maintained this high level of proactive
cooperation all while continuing to raise three children and maintaining legitimate employment.

        The end result of Blazer’s cooperation was arguably the biggest and most significant
federal investigation and prosecution of corruption in college athletics. In September 2017, at
the conclusion of Blazer’s proactive cooperation, ten defendants in three related cases were
charged with crimes relating to corruption in college basketball. In United States v. Gatto, 17 Cr.
686 (LAK), a marketing executive at the athletic apparel company Adidas, along with a former
Adidas consultant and an aspiring manager were charged with funneling tens of thousands of
dollars in bribes to the families of top high school student athletes in connection with those
players decisions to attend Adidas-sponsored schools. In United States v. Person, 17 Cr. 683
(LAP), and United States v. Evans, 17 Cr. 684 (ER), four coaches at top college programs were
charged with receiving substantial cash bribes in return for abusing their positions to steer the
players on their teams to retain the services of the managers and agents making the bribe
payments. Through the course of two trials, including one in which Blazer testified, and a series
of guilty pleas, the cases resulted in the conviction of ten defendants.

                                    Blazer’s Trial Testimony

        Blazer testified extensively during the trial of United States v. Evans, 17 Cr. 684 (ER). In
Evans, five individuals were charged with participating in a scheme where college basketball
coaches accepted bribes in exchange for steering players on their teams to retain the services of
certain managers and/or advisors. The bribe payers included Christian Dawkins, an aspiring
sports manager who had recently formed a new sports management business (the “Dawkins
Company”), and Merl Code, an Adidas consultant who had agreed to work with the Dawkins
Company. The bribe recipients included Lamont Evans, an assistant coach at Oklahoma State
University, Emmanuel Richardson, a/k/a “Book,” an assistant coach at the University of Arizona,
          Case 1:17-cr-00563-ER Document 17 Filed 01/30/20 Page 8 of 11
                                                                                             Page 8


and Anthony Bland, a/k/a “Tony,” an assistant coach at the University of Southern California.
The defendant coaches pled guilty while Dawkins and Code went to trial.

         The Government’s case against Dawkins and Code was primarily based on recordings,
many of which were made by Blazer or with his assistance. Accordingly, Blazer’s testimony was
critical in helping the jury understand the context of certain recordings, the hidden meaning behind
some of the words used by the scheme’s participants, and the various roles and interpersonal
dynamics among the co-conspirators. Blazer’s knowledge of the sports world and experience as a
financial advisor to professional athletes was also helpful in explaining to the jury the role of
agents, advisors, and other sports professionals, the identities of some of those individuals, as well
as the basic contours of college and professional basketball.

       While the Court, having presided over the Evans trial, is of course familiar with it, a portion
of Blazer’s most helpful testimony is summarized below:

   •   Blazer testified about conversations he had with Dawkins in which Dawkins admitted to
       paying bribes to assistant basketball coach Lamont Evans and explained the benefits of
       paying bribes to coaches like Evans. (Tr. 261-300). Specifically, Blazer testified to
       Dawkins emphasizing to him that, “[y]ou’re skipping over a crucial step in trying to
       establish relationships, business relationships with these players if you’re not dealing with
       the college coach.” (Tr. 272).

   •   Blazer testified to Lamont Evans introducing him to Jeffrey Carroll, a college basketball
       player Evans coached at the time, in exchange for the bribe payments Blazer paid Evans,
       at Dawkins’s urging. (Tr. 322-323). Blazer stated, “I gave Lamont $2,000 in cash . . . and
       Lamont made the introduction of Jeffery Carroll to me to introduce me as his guy and the
       person that would handle Jeffrey’s business advisory services when he turned pro.” (Tr.
       323).

   •   Blazer testified about attending a meeting with most of the scheme participants, including
       Dawkins, in June 2017, on a yacht in Manhattan, New York, where paperwork to finalize
       the formation of the Dawkins Company was signed. (Tr. 335-358). Blazer stated,
       “everybody agreed that they were going to sign the paperwork – Munish, Christian, and
       the undercover agent – the paperwork to finalize the details of the business that they were
       forming. The undercover agent funded the account for the business by giving Munish
       $25,000 in cash and we all went over a list of coaches that Christian had sent . . . for the
       purposes of doing the same thing we were doing with Lamont Evans, paying those
       coaches.” (Tr. 335).

   •   Blazer testified about meeting Merl Code with Dawkins and others in Manhattan, New
       York in June 2017. (Tr. 358-414). At that meeting, Blazer learned the value that Code
       brought to the scheme and explained it to the jury. Specifically, Blazer stated that Code
       had experience working at Nike and Adidas, and as a result, had connections with youth
       basketball coaches and college basketball coaches. (Tr. 364-365). Accordingly, Blazer
       testified, Code was “in a position with his experience and knowledge to help Christian
       know where money needs to be spent to establish a real relationship or to make sure that
          Case 1:17-cr-00563-ER Document 17 Filed 01/30/20 Page 9 of 11
                                                                                              Page 9


       money that’s going towards certain things, whether it’s a player or a coach or a grassroots
       coach or their families isn’t – isn’t wasted, is well spent.” (Tr. 401-402). Blazer also
       testified to Code having accepted a bribe of $2,000 at that meeting in exchange for agreeing
       to set up meetings with college coaches. (Tr. 365).

   •   Blazer testified about travelling to Las Vegas, Nevada in July 2017 to meet with several
       college basketball coaches Dawkins and Code had arranged for Dawkins, Blazer, and an
       undercover law enforcement agent to meet. Blazer testified that “the purpose of these
       meetings was to meet these coaches and to start a plan with some of them to pay those
       coaches, and others, just to meet with the possibility that we were going to pay them at
       some other point in time, if needed.” (Tr. 419). Blazer explained what was discussed in
       the meetings with each of the coaches, which coaches ultimately received a bribe, how
       much each of the bribed coaches received, and made clear that “Christian told us who was
       to receive money and who was not.” (Tr. 419-465).

         Based in no small part on Blazer’s testimony, Dawkins and Code were ultimately convicted
after a two-and-a-half week trial before Your Honor.

                          Assessment of the Defendant’s Cooperation

        To say that Blazer’s cooperation was helpful to the Government would be an
understatement. Blazer’s cooperation was absolutely critical in investigating and prosecuting a
series of precedent setting public corruption cases relating to corruption in college athletics. Blazer
met with the Government an extraordinary amount of times — often in person and typically for
multiple hours at a time—and he always made his best efforts to provide truthful, accurate
information and to carry out any operations at the direction of law enforcement to the best of his
ability. Most importantly, he was forthcoming on a range of topics, both about his own misconduct
and about the misconduct of others, and his testimony on those matters was consistent with and
corroborated by other witnesses, audio recordings, and documentary evidence. His cooperation
contributed significantly to the Government’s successful prosecution of ten defendants in three
related corruption cases. And he testified at a highly-publicized trial that resulted not only in the
conviction of a former Adidas consultant and an aspiring manager, but also in an important
ongoing public discourse about corruption in college athletics.

                                Analysis of Section 5K1.1 Factors

       1. “[S]ignificance and usefulness” of assistance (5K1.1(a)(1))

         Blazer’s cooperation was both significant and useful. As discussed above, his cooperation
sparked an investigation into corruption in college athletics that ultimately resulted in charges
being brought against ten defendants across three related cases. In addition, Blazer testified in a
trial stemming from one of those cases, United States v. Evans, 17 Cr. 684 (ER), against Christian
Dawkins and Merl Code, both of whom were convicted at trial. Blazer’s testimony helped
streamline hours or recorded conversations against the trial defendants, and helped provide context
for those conversations. Blazer’s cooperation may have also impacted the decision of the
         Case 1:17-cr-00563-ER Document 17 Filed 01/30/20 Page 10 of 11
                                                                                          Page 10


defendant coaches to plead guilty.      Accordingly, Blazer’s cooperation was unquestionably
significant and useful.

       2. “[T]ruthfulness, completeness, and reliability” of information and testimony
(5K1.1(a)(2))

        Blazer provided truthful, complete, and reliable information regarding his interactions with
the charged defendants during his cooperation. He answered questions honestly, both during
meetings with the Government and during direct and cross-examination. Blazer also provided
truthful, complete, and reliable information regarding his own crimes and transgressions, including
crimes of which the Government had previously been unaware, namely, his paying of bribes to
college atheltes.

       3. “[N]ature and extent” of assistance (5K1.1(a)(3))

       Blazer’s cooperation was undoubtedly extensive. As stated earlier, for approximately three
years, Blazer flew around the country making countless recordings against various individuals.
Over the course of that time period, Blazer also met or spoke with the Government on myriad
occasions. In preparation for trial, Blazer walked the Government through several hours of
recordings, oftentimes going over the same recordings repeatedly to ensure the Government fully
understood the context of the recordings. Blazer testified over the course of three days at trial,
which included several hours of intense cross-examination.

        4. “[A]ny injury suffered, or any danger or risk of injury to the defendant or his family”
resulting from assistance (5K1.1(a)(4))

       As Your Honor is aware, it is inherently risky for a criminal defendant to cooperate with
the Government, particularly where he was involved in a high-profile scheme, with powerful co-
conspirators. Although the Government is unaware of any physical danger to Blazer or his family,
in the Government’s experience, it is common in the federal prison system for cooperating
witnesses to be subject to harsh treatment at the hands of the other prisoners. Thus, Blazer may
be subject to retaliation because of his status as a cooperating witness.

       5. “[T]imeliness” of assistance (5K1.1(a)(5))

        Blazer’s cooperation was extremely timely. As stated earlier, Blazer began cooperating
with the Government before he was charged by either the SEC or the USAO. As a result, Blazer
was able to make recordings against various individuals before his misconduct regarding his
misappropriation of client funds became public. Moreover, perhaps because of Blazer’s timely
cooperation, Blazer was able to maintain his relationships with people of interest to the
Government even after his prior misconduct became public, therefore making it possible for Blazer
to continue to make recordings until the investigation’s completion. Moreover, as stated earlier,
it was Blazer who brought the potential misconduct of others with respect to corruption in college
athletics to the Government’s attention.
         Case 1:17-cr-00563-ER Document 17 Filed 01/30/20 Page 11 of 11
                                                                                          Page 11


                                           Conclusion

        In light of the foregoing, the Government respectfully submits that Blazer’s assistance was
“significan[t] and useful[]” to the Government in its investigation and prosecution of corruption in
college athletics. See U.S.S.G. § 5K1.1(a)(1). The Government also believes that the information
provided by Blazer was “truthful[], complete[], and reliab[le].” See id. § 5K1.1(a)(2).
Accordingly, assuming that Blazer complies with the terms of his cooperation, and commits no
additional crimes before sentencing, the Government intends to move at sentencing, pursuant to
Section 5K1.1 of the U.S. Sentencing Guidelines and Section 3553(e) of Title 18, United States
Code, that the Court sentence Blazer in light of the factors set forth in Section 5K1.1(a)(1)-(5) of
the Guidelines.


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                                 By: /s/ Robert L. Boone
                                                     Robert L. Boone
                                                     Noah Solowiejczyk
                                                     Eli Mark
                                                     Assistant United States Attorneys
                                                     (212) 637-2208


cc (by ECF): Martin A. Dietz, Esq.
